MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2008-1 Collection Period 02/01/08-02/29/08 Determination Date 03/10/2008 Distribution Date 03/17/2008 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 510,087,904.45 2 . Collections allocable to Principal $ 14,467,043.05 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 0.00 5 . Pool Balance on the close of the last day of the related Collection Period $ 495,620,861.40 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 525,000,002.60 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 68,434,311.86 $ 51,770,070.83 b. Class A-2 Floating Rate Note Balance $ 198,000,000.00 $ 198,000,000.00 c. Class A-3 Note Balance $ 100,000,000.00 $ 100,000,000.00 d. Class A-4a Note Balance $ 60,000,000.00 $ 60,000,000.00 e. Class A-4b Floating Rate Note Balance $ 35,000,000.00 $ 35,000,000.00 f. ClassB Note Balance $ 32,870,000.00 $ 32,870,000.00 g. Class C Note Balance $ 11,810,000.00 $ 11,810,000.00 h. Note Balance (sum a - h) $ 506,114,311.86 $ 489,450,070.83 8 . Pool Factors a. Class A-1 Note Pool Factor 0.7957478 0.6019776 b. Class A-2 Floating Rate Note Pool Factor 1.0000000 1.0000000 c. Class A-3 Note Pool Factor 1.0000000 1.0000000 d. Class A-4a Note Pool Factor 1.0000000 1.0000000 e. Class A-4b Floating Rate Note Pool Factor 1.0000000 1.0000000 f. Class B Note Pool Factor 1.0000000 1.0000000 g. Class C Note Pool Factor 1.0000000 1.0000000 h. Note Pool Factor 0.9664572 0.9346358 9 . Overcollateralization Target Amount $ 7,434,312.92 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 6,170,790.57 11 . Weighted Average Coupon % 10.44% 12 . Weighted Average Original Term months 63.57 13 . Weighted Average Remaining Term months 58.29 14 . 1-Month LIBOR for the accrual period ending 03/17/08 3.12125% 15 . Note Rate applicable to the Class A-2 notes for the accrual period ending 03/17/08 3.82125% 16 . Note Rate applicable to the Class A-4b notes for the accrual period ending 03/17/08 4.42125% Collections 17 . Finance Charges: a. Collections allocable to Finance Charge $ 4,519,598.05 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 4,519,598.05 18 . Principal: a. Collections allocable to Principal $ 14,467,043.05 b. Liquidation Proceeds allocable to Principal $ 0.00 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 14,467,043.05 19 . Total Finance Charge and Principal Collections (17d+ 18d) $ 18,986,641.10 20 . Interest Income from Collection Account $ 43,078.00 21 . Simple Interest Advances $ 0.00 22 . Net Swap Receipts $ 0.00 23 . Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 24 . Available Collections (Ln19 + 20 + 21 + 22 + 23) $ 19,029,719.10 Available Funds 25 . Available Collections $ 19,029,719.10 26 . Reserve Account Draw Amount $ 0.00 27 . Available Funds $ 19,029,719.10 Application of Available Funds 28 . Total Servicing Fee a. Monthly Servicing Fee $ 425,073.25 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 425,073.25 d. Shortfall Amount (a + b - c) $ 0.00 29 . Unreimbursed Servicer Advances $ 0.00 30 . Monthly Net Swap Payment Amount $ 43,400.87 31 . Senior Swap Termination Payment Amount $ 0.00 32 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 262,469.25 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 262,469.25 e. Class A-2 Monthly Interest $ 651,523.13 f. Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2 Monthly Interest $ 0.00 h. Total Class A-2 Note Interest (sum e-g) $ 651,523.13 i. Class A-3 Monthly Interest $ 359,166.67 j. Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-3 Monthly Interest $ 0.00 l. Total Class A-3 Note Interest (sum i-k) $ 359,166.67 m. Class A-4a Monthly Interest $ 239,500.00 n. Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 p. Total Class A-4a Note Interest (sum m-o) $ 239,500.00 q. Class A-4b Monthly Interest $ 133,251.56 r. Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 s. Interest Due on Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 t. Total Class A-4b Note Interest (sum q-s) $ 133,251.56 33 . Priority Principal Distributable Amount $ 0.00 34 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 179,415.42 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 179,415.42 35 . Secondary Principal Distributable Amount $ 0.00 36 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 78,733.33 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 78,733.33 37 . Required Payment Amount (Ln 28 + (sum of Ln30 through Ln 36)) $ 2,372,533.48 38 . Reserve Account Deficiency $ 0.00 39 . Regular Principal Distributable Amount $ 17,927,763.38 40 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 41 . Subordinate Swap Termination Payment Amount $ 0.00 Collection Account Activity 42 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 4,519,598.05 b. Total Daily Deposits of Principal Collections $ 14,467,043.05 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 43,078.00 e. Net Swap Receipt $ 0.00 f. Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 g. Total Deposits to Collection Account (sum a - f) $ 19,029,719.10 43 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 425,073.25 b. Monthly Net Swap Payment Amount $ 43,400.87 c. Swap Termination Payment Amounts owed to Swap Counterparty $ 0.00 d. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 18,561,244.98 e. Deposit to Reserve Account $ 0.00 f. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 0.00 g. Total Withdrawals from Collection Account (sum a - f) $ 19,029,719.10 Note Payment Account Activity 44 . Deposits a. Class A-1 Interest Distribution $ 262,469.25 b. Class A-2 Interest Distribution $ 651,523.13 c. Class A-3 Interest Distribution $ 359,166.67 d. Class A-4a Interest Distribution $ 239,500.00 e. Class A-4b Interest Distribution $ 133,251.56 f. Class B Interest Distribution $ 179,415.42 g. ClassC Interest Distribution $ 78,733.33 h. Class A-1 Principal Distribution $ 16,664,241.03 i. Class A-2 Principal Distribution $ 0.00 j. Class A-3 Principal Distribution $ 0.00 k. Class A-4a Principal Distribution $ 0.00 l. Class A-4b Principal Distribution $ 0.00 m. Class B Principal Distribution $ 0.00 n. ClassC Principal Distribution $ 0.00 o. Total Deposits to Note Payment Account (sum a - n) $ 18,568,300.39 45 . Withdrawals a. Class A-1 Distribution $ 16,926,710.28 b. Class A-2 Distribution $ 651,523.13 c. Class A-3 Distribution $ 359,166.67 d. Class A-4a Distribution $ 239,500.00 e. Class A-4b Distribution $ 133,251.56 f. Class B Distribution $ 179,415.42 g. Class C Distribution $ 78,733.33 h. Total Withdrawals from Note Payment Account (sum a - g) $ 18,568,300.39 Certificate Payment Account Activity 46 . Deposits a. Excess Collections $ 0.00 b. Reserve Account surplus (Ln 56) $ 0.00 c. Total Deposits to Certificate Payment Account (sum a - b) $ 0.00 47 . Withdrawals a. Certificateholder Distribution $ 0.00 b. Total Withdrawals from Certificate Payment Account $ 0.00 Required Reserve Account Amount 48 . Lesser of: (a or b) a. $2,625,000.00 $ 2,625,000.00 b. Note Balance $ 489,450,070.83 49 . Required Reserve Account Amount $ 2,625,000.00 Reserve Account Reconciliation 50 . Beginning Balance (as of end of preceding Distribution Date) $ 2,625,000.00 51 . Investment Earnings $ 7,055.41 52 . Reserve Account Draw Amount $ 0.00 53 . Reserve Account Amount (Ln 50+ Ln 51- Ln 52) $ 2,632,055.41 54 . Deposit from Available Funds (Ln 43e) $ 0.00 55 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 7,055.41 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 c. the Swap Counterparty for the payment of any unfunded Subordinate Swap Termination Payment Amount $ 0.00 56 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 55 exist $ 0.00 57 . Ending Balance (Ln53 + Ln54 - Ln55 - Ln56) $ 2,625,000.00 58 . Reserve Account Deficiency (Ln49 - Ln57) $ 0.00 Instructions to the Trustee 59 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 60 . Amount to be paid to Servicer from the Collection Account $ 425,073.25 61 . Amount to be paid to the Swap Counterparty from the Collection Account $ 43,400.87 62 . Amount to be deposited from the Collection Account into the Note Payment Account $ 18,561,244.98 63 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 0.00 64 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 65 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 7,055.41 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 0.00 66 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 16,926,710.28 67 . Amount to be paid to Class A-2 Noteholders from the Note Payment Account $ 651,523.13 68 . Amount to be paid to Class A-3Noteholders from the Note Payment Account $ 359,166.67 69 . Amount to be paid to Class A-4a Noteholders from the Note Payment Account $ 239,500.00 70 . Amount to be paid to Class A-4b Noteholders from the Note Payment Account $ 133,251.56 71 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 179,415.42 72 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 78,733.33 73 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 0.00 Net Loss and Delinquency Activity 74 . Net Losses with respect to preceding Collection Period $ 0.00 75 . Cumulative Net Losses $ 0.00 76 . Cumulative Net Loss Percentage 0.0000% 77 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 226 $ 3,698,375.52 b. 61 to 90 days past due 48 $ 775,449.47 c. 91 or more days past due 0 $ 0.00 d. Total (sum a - c) 274 4,473,824.99 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on March 10, 2008. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
